

115 HR 1714 IH: Expanding Small Business Opportunities to all Women Act of 2017
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1714IN THE HOUSE OF REPRESENTATIVESMarch 23, 2017Mr. Serrano introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to provide for the inclusion of unmarried women in the criteria for
			 awarding a grant to a women’s business center.
	
 1.Short titleThis Act may be cited as the Expanding Small Business Opportunities to all Women Act of 2017. 2.Inclusion of unmarried women in grant criteriaSection 29(f)(3) of the Small Business Act (15 U.S.C. 656(f)(3)) is amended by inserting “, including those who are not married” after “disadvantaged”.
		